Citation Nr: 9930158	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-22 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fracture, right big 
toe with arthritis.

2.  Entitlement to service connection for a liver condition, 
with loss of hair.

3.  Entitlement to service connection for meningitis, with 
loss of memory and concentration.

4.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1976.  He also served in the Colorado National Guard 
from April 1978 to August 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the veteran's claims 
seeking entitlement to service connection for fracture, right 
big toe with arthritis, liver condition, with loss of hair, 
meningitis, with loss of memory and concentration and 
residuals of a right knee injury.  


REMAND

The veteran contends that he is entitled to service 
connection for a fracture, right great toe with arthritis; 
for a liver disorder resulting in hair loss; for meningitis, 
with residual memory/concentration problems, and for 
residuals of a right knee injury.  He essentially contends 
that these disorders were all either incurred during active 
duty or active duty for training (ACTDTRA).

Specifically, he alleges that he injured his right great toe 
during active duty in 1974, when he had a case of shells 
dropped on his toe.  He further alleges that he reinjured the 
toe in 1975, when he jammed it during a judo exercise in Ft. 
Hood, Texas.  

Additionally, the veteran maintains that he injured his right 
knee during active duty in 1974, and reinjured it during 
training with the National Guard in 1978, when he was hit by 
a car during training as an officer candidate.  He also 
contends that he further reinjured the knee while running 
during ACTDTRA in 1986.  

In reference to this claim for a liver condition, with loss 
of hair, he contends that this began in 1974, while still on 
active duty.  Regarding his claim for meningitis, he also 
contends that this developed during active duty. 

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  There are some disabilities, 
including arthritis, where service connection may be presumed 
if the disorder is manifested to a degree of 10 percent 
within one year of separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 1997); 38 C.F.R. §§ 
3.307, 3.309 (1999).  In addition, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Pursuant to 38 C.F.R. § 3.6 (1999), which pertains to duty 
periods, (a) Active military, naval, and air service:  This 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.

Among the available service medical records is a photocopy of 
a service medical record, with a barely discernable date 
stamp that either reads February 1974 or June 1974, that 
shows an injury to an unspecified toe, with negative X-rays 
noted.  A physical examination from December 1975, noted 
complaints of arthritis, and also noted complaints of 
occasional forgetfulness.

Other available records are reserve records from September 
1976, showing treatment for meningitis.  A January 1979 
examination noted a right knee injury due to automobile 
accident.  A November 1984 examination noted occasional right 
great toe pain, with history of fracture many years earlier, 
and a history of being hit by cars in 1971, 1979, 1981 and 
1982.  

Private clinical records dated in February 1986 noted a 
history of torn meniscus said to have happened in a fall down 
stairs.  X-rays of the right knee from February 1996 yielded 
an impression of early stage degenerative joint disease 
(DJD).

Upon review of the evidence, the Board finds that due process 
considerations exist regarding the claims for entitlement to 
service connection for the aforementioned disorders.  Thus 
far, the only confirmed dates of active duty service are from 
January 1974 to January 1976.  The veteran has alleged 
reserve/National Guard duty both prior to and following this 
period of active service, up to January 1997, when he is said 
to have retired from the National Guard.  Official 
confirmation of Colorado National Guard service, from April 
1979 to August 1983 exists, with evidence of appointment as a 
commissioned officer in February 1979, but does not state how 
much of this time included ACTDTRA or inactive duty for 
training.  

In light of the above, the Board finds that this case is not 
yet ready for appellate review.  Specifically, it finds that 
the veteran's period(s) of service must be verified and that 
an attempt should be made to obtain any and all available 
service medical records for said time period(s).  The Board 
acknowledges that repeated attempts have been made by the RO 
to obtain service medical records for the periods of reserve 
duty, with only incomplete photocopies of service medical 
records having been obtained thus far.  However, the Board 
also notes that no similar attempts to verify the actual 
dates of active duty for training and inactive duty for 
training through official channels have been made.  To the 
extent that the veteran is claiming service connection for 
injuries to the right toe and right knee, and for 
disabilities due to liver disease and meningitis, obtaining 
official records of ACTDTRA and inactive duty for training 
appears to be crucial to the proper adjudication of these 
claims, pursuant to 38 C.F.R. §§ 3.303 and 3.6 (1999).  

Accordingly, in view of the above, further appellate 
consideration will be deferred and the case is REMANDED to 
the RO for the following:

1.  The RO should contact the veteran to 
obtain all periods of military service 
and should attempt to verify, through 
official channels, said periods of 
service. Specifically, the RO should 
attempt to verify all periods of inactive 
duty and active duty for training.  The 
National Personnel Records Center and the 
United States Army Reserve Personnel 
Center should be contacted, if necessary.  
If additional service is verified, all 
service medical records and service 
personnel records for such time periods 
are to be obtained.  All records and 
other relevant information are to be made 
part of the claims folder.

2.  Following completion of the above 
actions, the RO should review the 
evidence and set forth the exact dates of 
active duty for training, and consider 
whether a right great toe injury, a right 
knee injury, a liver disorder with 
residual hair loss and meningitis, with 
residual memory problems, were incurred 
or aggravated by active duty or active 
duty for training, or whether any 
disorder is due to presumptive disability 
such as arthritis having manifest itself 
to a compensable degree within one year 
following active duty service.  The RO 
should also set forth all periods of 
inactive duty for training and determine 
whether the veteran has a right great toe 
disability or right knee disability due 
to an injury in any period of inactive 
duty for training.

3.  Upon completion of the foregoing, the 
RO should review the veteran's claims 
seeking entitlement to service connection 
for fracture, right great toe with 
arthritis, residuals of right knee 
injury, liver disorder with hair loss and 
meningitis with loss of memory and 
concentration; it should determine 
whether any claim is well-grounded and, 
if so, whether service connection is 
warranted.  If the RO finds that a VA 
medical examination is necessary in order 
to determine if service connection for 
any claimed disorder is warranted, such 
an examination should be scheduled and 
conducted.

4.  If the decision remains adverse, the 
veteran and his representative should be 
provided a supplemental statement of the 
case that contains any additional 
evidence, citations of applicable laws 
and regulations not previously provided, 
and the reasons and bases for the 
decision with respect to each period of 
active duty, active duty for training and 
inactive duty for training. The veteran 
and his representative should be given 
the opportunity to respond thereto.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The purpose of this REMAND 
is to afford the veteran due process.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  No action is required by the 
veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

